         Case 2:17-cv-00294-CMR Document 43 Filed 02/21/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                       HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

All Actions in Appendix A



                               PRETRIAL ORDER NO. 77
                                  (CIVIL SUSPENSE)

       AND NOW, this 21st day of February 2019, to facilitate management of the MDL, it is

hereby ORDERED that the cases listed in Appendix A, which are incorporated into pending

Class Action Complaints, shall be placed into CIVIL SUSPENSE for statistical purposes until

further order of the Court.

       It is so ORDERED.



                                                  BY THE COURT:

                                                  /s/ Cynthia M. Rufe
                                                   ____________________
                                                  CYNTHIA M. RUFE, J.
       Case 2:17-cv-00294-CMR Document 43 Filed 02/21/19 Page 2 of 4



                                     APPENDIX A

                   INDIVIDUAL MDL 2724 CASES IN SUSPENSE

Int’l Union Eng’r. v. Lannett Company                     16-990
Diamond v. Lannett Company                                16-2077
UFCW Local v. Allergan PLC                                16-2169
KPH Healthcare v. Lannett Company                         16-2432
McCrary v. Lannett Company                                16-3091
Rochester Drug Coop. v. Allergan PLC                      16-3189
Cesar Castillo Inc. v. Allergan PLC                       16-3525
Ahold USA v. Lannett Company                              16-3844
City of Providence v. Allergan PLC                        16-4308
Unite Here Health v. Allergan PLC                         16-4818
Velardi v. Lannett Company                                16-5016
Phila. Federation of Teachers v. Dr. Reddy’s Labs.        16-6322
FWK Holdings LLC v. Actavis Holdco U.S.                   16-6632
FWK Holdings LLC v. Dr. Reddy’s Labs.                     16-6633
Rochester Drug Coop. v. Teligent Inc.                     16-6638
Rochester Drug Coop. v. Taro Pharma. Indus.               16-6639
Rochester Drug Coop. v. Fougera Pharma. Inc.              16-6644
Rochester Drug Coop. v. Dr. Reddy’s Labs.                 16-6645
Rochester Drug Coop. v. Actavis Holdco U.S.               16-6661
Rochester Drug Coop. v. Actavis Holdco U.S.               16-6662
Rochester Drug Coop. v. Lannett Company                   16-6671
Cesar Castillo Inc. v. Dr. Reddy’s Labs.                  16-6685
Cesar Castillo Inc. v. Actavis Holdco U.S.                16-6699
Int’l Union of Operating Eng’r v. Aurobindo Pharma. USA   17-294
Detectives Endowment Ass’n v. Fougera Pharma.             17-379
Rochester Drug Coop. v. Mylan Inc.                        17-560
Twin Cities Pipe Trades Welfare Fund v. Mylan Inc.        17-724
Phila. Federation of Teachers v. Actavis Holdco U.S.      17-865
Falconer Pharmacy v. Allergan PLC                         17-973
Cesar Castillo Inc. v. Teva Pharma.                       17-1222
Rochester Drug Coop. v. Sandoz Inc.                       17-1300
Johnson v. Teva Pharma. USA                               17-1308
Falconer Pharmacy v. Aurobindo Pharma. USA                17-1543
FWK Holdings LLC v. Teligent Inc.                         17-1611
FWK Holdings LLC v. Fougera Pharma                        17-1662
FWK Holdings LLC v. Fougera Pharma.                       17-1663
FWK Holdings LLC v. Fougera Pharma.                       17-1664
FWK Holdings LLC v. Lannett Company                       17-1665
FWK Holdings LLC v. Actavis Elizabeth LLC                 17-1666
Cesar Castillo Inc. v. Sandoz Inc.                        17-1667
Cesar Castillo Inc. v. Fougera Pharma.                    17-1668

                                       Page 1 of 3
       Case 2:17-cv-00294-CMR Document 43 Filed 02/21/19 Page 3 of 4



Cesar Castillo Inc. v. Fougera Pharma.                           17-1670
Cesar Castillo Inc. v. Actavis Elizabeth LLC                     17-1671
FWK Holdings LLC v. Mylan Inc.                                   17-1685
FWK Holdings LLC v. Mylan Inc.                                   17-1686
FWK Holdings LLC v. Actavis Holdco U.S.                          17-1687
Sergeants Benevolent Ass’n v. Fougera Pharma.                    17-1753
Sergeants Benevolent Ass’n v. Fougera Pharma.                    17-1755
Sergeants Benevolent Ass’n v. Taro Pharma.                       17-1759
Cesar Castillo Inc. v. Actavis Holdco U.S.                       17-1767
Sergeants Benevolent Ass’n v. Actavis Elizabeth LLC              17-1771
Am. Federation of State County & Mun. v. Actavis Elizabeth LLC   17-1772
Rochester Drug Coop. v. Mylan Inc.                               17-1786
Rochester Drug Coop. v. Actavis Holdco U.S.                      17-1787
Cesar Castillo Inc. v. Teligent Inc.                             17-1846
FWK Holdings LLC v. Mylan Inc.                                   17-1847
Am. Federation of State County & Mun. v. Mylan Inc.              17-1849
Louisiana Health Serv. Indem. v. Actavis Holdco U.S.             17-1872
Louisiana Health Serv. Indem. v. Impax Labs.                     17-1873
Louisiana Health Serv. Indem. v. Taro Pharma.                    17-1874
Louisiana Health Serv. Indem. v. Actavis Holdco U.S.             17-1875
Louisiana Health Serv. Indem. v. Actavis Elizabeth LLC           17-1876
Louisiana Health Serv. Indem. v. Actavis Holdco U.S.             17-1877
Louisiana Health Serv. Indem. v. Aurobindo Pharma.               17-1878
Louisiana Health Serv. Indem. v. Teligent Inc.                   17-1879
Louisiana Health Serv. Indem. v. Dr. Reddy’s Labs.               17-1880
Louisiana Health Serv. Indem. v. Actavis Holdco U.S.             17-1881
Louisiana Health Serv. Indem. v. Mylan Inc.                      17-1882
Louisiana Health Serv. Indem. v. Fougera Pharma.                 17-1883
Sergeants Benevolent Ass’n v. Endo Int’l PLC                     17-1986
Rochester Drug Coop. v. Aurobindo Pharma.                        17-2134
Rochester Drug Coop. v. Par Pharma.                              17-2135
Rochester Drug Coop. v. Akorn Inc.                               17-2136
Rochester Drug Coop. v. Mylan Inc.                               17-2137
Self-Insured Schools of Calif. v. Mylan Inc.                     17-2158
Am. Federation of State County & Mun. v. Actavis Holdco U.S.     17-2246
KPH Healthcare Servs. v. Par Pharma.                             17-2475
KPH Healthcare Servs. v. Fougera Pharma.                         17-2476
KPH Healthcare Servs. v. Fougera Pharma.                         17-2477
KPH Healthcare Servs. v. Mylan Inc.                              17-2478
KPH Healthcare Servs. v. Mylan Inc.                              17-2479
KPH Healthcare Servs. v. Sandoz Inc.                             17-2480
KPH Healthcare Servs. v. Teligent Inc.                           17-2549
KPH Healthcare Servs. v. Dr. Reddy’s Labs.                       17-2551
KPH Healthcare Servs. v. Fougera Pharma.                         17-2552
KPH Healthcare Servs. v. Akorn Inc.                              17-2553

                                        Page 2 of 3
       Case 2:17-cv-00294-CMR Document 43 Filed 02/21/19 Page 4 of 4



KPH Healthcare Servs. v. Lannett Company               17-2554
KPH Healthcare Servs. v. Actavis Holdco U.S.           17-2555
KPH Healthcare Servs. v. Actavis Holdco U.S.           17-2556
State of Arkansas v. Aurobindo Pharma USA              17-3769
West Val Pharmacy v. Mylan Pharma.                     17-3806
West Val Pharmacy v. Mylan Inc.                        17-3807
West Val Pharmacy v. Lannett Company                   17-3808
West Val Pharmacy v. Mylan Inc.                        17-3811
West Val Pharmacy v. Actavis Holdco U.S.               17-3812
West Val Pharmacy v. Mylan Inc.                        17-3813
West Val Pharmacy v. Impax Labs.                       17-3814
West Val Pharmacy v. Actavis Holdco U.S.               17-3815
West Val Pharmacy v. Dr. Reddy’s Labs.                 17-3816
West Val Pharmacy v. Perrigo New York Inc.             17-3817
West Val Pharmacy v. Actavis Holdco U.S.               17-3818
West Val Pharmacy v. Impax Labs.                       17-3819
West Val Pharmacy v. Lannett Company                   17-3820
West Val Pharmacy v. Apotex Corp.                      17-3821
West Val Pharmacy v. Actavis Holdco U.S.               17-3822
West Val Pharmacy v. Actavis Holdco U.S.               17-3823




                                       Page 3 of 3
